DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
Applicant’s election without traverse of claim 1 through 11 and 16 through 20 in the reply filed on 7/26/22 is acknowledged.
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers 380 and 382 recited in paragraph 40 as being present in figure 3 are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1 through 11 and 16 through 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US 2019/0333853).
Regarding claim 1. 
 Kim teaches a power grid comprising: one or more cells (fig 2): a metal layer (110) (fig 1); first and second buried power rails (104) (fig 2); and one or more local interconnects (107), wherein one or more local interconnect stitches (127,130) are configured to electrically couple the one or more cells to either of the first or second buried power rails (104) through the metal layer(110) and the one or more local interconnects (107) (fig 1) (paragraph 29-34).
Regarding claim 2
Kim teaches each of the one or more local interconnect stitches comprise: a respective portion of one of the one or more local interconnects (107); a respective portion of the metal layer; a first via (V1) for coupling of the portion of the one of the local interconnects (107) to the portion of the metal layer (110); and a second via (V0) for coupling of the portion of the one of the local interconnects (107) to either a power stripe or the first or second buried power rails (104) (fig 1) (paragraph 29-34).
 Regarding claim 3. 
 Kim teaches the second via (V0) comprises multiple vias arranged as a redundant via array or a merged single via (fig 1).
Regarding claim 4. 
 Kim teaches the one or more interconnect stitches are configured to transmit current from the buried power rail (104) to one or more integrated circuits of the one or more cells (fig 1,2) (paragraph 29-31).
Regarding claim 5.
Kim teaches one or more respective power stripes (TS), wherein the one or more power stripes are coupled from the one or more local interconnects to either a first or second buried power rail (fig 1). 
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
 Regarding claim 6.
Kim teaches the first buried power rail comprises a ground supply power rail, and wherein the second buried power rail comprises a power supply power rail (paragraph 28).
 Regarding claim 7.
Kim teaches one or more source and drain regions of transistor devices (paragraph 6), and one or more gates of the transistor devices, wherein the transistor devices comprises n-channel field-effect transistor (NFET) or p-channel field-effect transistor (PFET) transistor devices (fig 6) (paragraph 41).
 Regarding claim 8.
Kim teaches the one or more local interconnects (107) comprise one or more first local interconnects positioned at a first cell height and one or more second local interconnects (107) positioned at a second cell height (fig 1).
 Regarding claim 9.
Kim teaches the first local interconnects (TS) are positioned at bottom portions of the cells, and wherein the second local interconnects are positioned at top portions of the cells.
 
    PNG
    media_image1.png
    479
    662
    media_image1.png
    Greyscale

Regarding claim 10. 
Kim teaches the first local interconnects are configured to couple NFET devices to the first buried power rail, and wherein the second local interconnects are configured to couple PFET devices to the second buried power rail, and wherein the first buried power rail comprises a ground supply power rail and the second buried power rail comprises a power supply power rail (fig 1,2,6) (paragraph 40-45).
Regarding claim 11.
Kim teaches the power grid that does not include a tap cell.
Regarding claim 16.
Kim teaches a local interconnect stitch comprising: a local interconnect (107): a metal layer (110); a first via (v1) coupling the local interconnect (107) to a metal layer (110), and a second via (v0) coupling the local interconnect (107) to a buried power rail (104) (fig 1) (paragraph 28-31).
Regarding claim 17.
Kim teaches the first (v1) and second (v0) vias are coupled on different sides of the local interconnect (107) (fig 1).
 Regarding claim 18.
Kim teaches the first via (v1) is coupled to the metal layer (110) above the local interconnect (107), and wherein the second via (v0) is coupled to the buried power supply rail (104) below the local interconnect (107) (fig 1).
Regarding claim 19.
Kim teaches the metal layer (110) is coupled to one or more PFET (p-channel field-effect transistor) devices (fig 6), and wherein the buried power rail (104) is a power supply rail (fig 1) (paragraph 28-35).
Regarding claim 20.
Kim teaches the metal layer (110) is coupled to one or more NFET (n-channel field-effect transistor) devices (fig 6), and wherein the buried power rail (104) is a ground supply rail (fig 1) (paragraph 28-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/ANTHONY HO/                                                                                               Primary Examiner, Art Unit 2817                                                                                                                                                                                                                                                                                                                 
/D.J.G/           Examiner, Art Unit 2817